DETAILED ACTION
Allowable Subject Matter
Claims 2-3 and 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claim 2 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “a first longitudinal portion extending in a first direction, the first longitudinal portion having first intersecting portions arranged in the first direction, the welded portion intersecting itself at the first intersecting portions; a second longitudinal portion located apart from the first longitudinal portion in a second direction intersecting the first direction and extending in the first direction, the second longitudinal portion having second intersecting portions arranged in the first direction, the welded portion intersecting itself at the second intersecting portions; and a plurality of connecting portions arranged in the first direction, each extending in the second direction and connecting the first longitudinal portion and the second longitudinal portion, wherein each of the first and second longitudinal portions includes a straight-line-like portion extending in the first direction, the plurality of connecting portions are arranged apart from each other in the first direction, and the first longitudinal portion, the second longitudinal portion, and the plurality of connecting portions form a ladder-like structure in which the plurality of connecting portions are spaced apart from each other along the first direction and are free from intersecting from each other”,  as recited in claim 2.
Allowance of claim 3 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “a first longitudinal portion extending in a first direction, the first longitudinal portion having first intersecting portions arranged in the first direction, the welded portion intersecting itself at the first intersecting portions; a second longitudinal portion located apart from the first longitudinal portion in a second direction intersecting the first direction and extending in the first direction, the second longitudinal portion having second intersecting portions arranged in the first direction, the welded portion intersecting itself at the second intersecting portions; and a plurality of connecting portions arranged in the first direction, each extending in the second direction and connecting the first longitudinal portion and the second longitudinal portion, wherein each of the first and second longitudinal portions includes a straight-line-like portion extending in the first direction, and each of the plurality of connecting portions includes a straight-line-like portion extending in the second direction, and the plurality of connecting portions form a grid-like structure in which each of an adjacent two of the plurality of connecting portions has a single intersection portion at which the straight-line-like portion of each of the adjacent two of the plurality of connecting portions intersect each other”,  as recited in claim 3.
Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 4-17 directed to an invention non-elected with traverse in the reply filed on 20 April 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/22/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761